Mebrick, J.
This is an action upon a written contract signed by the defendant and Nathan Washburn, by the terms of which they jointly promised that each of them would indorse, to the extent of a thousand dollars a month, such notes as should be given by Henry S. Washburn to the plaintiffs, for purchases made of them by him for his mill. Under such an agreement, no liability on the part of the promisors could arise until Henry S. Washburn should have in fact made the proposed or contemplated purchases of the plaintiffs, and have given, or have been requested to give, them his notes therefor. And as the dealings between these parties might, and in the ordinary course of business would, occur without the knowledge of Dickinson and Nathan Washburn, and as the contract does not in express terms designate the time when, or the manner in which, they shall be notified of the purchases made or of the notes given therefor by *52Henry S. Washburn to the plaintiffs, it is necessarily to be implied, in the interpretation of the contract, that such notice is to be given to the guarantors within a reasonable time. These are essential prerequisites, without proof of which no claim for damages can be legally established against them for any breach or non-performance of their stipulations. The purchases must be made before there can be any indebtedness, and the giving of the notes necessarily preceded the indorsement of them by the defendant.
It appears from the report that up to the 23d of November, that is, during the eight months next succeeding the date of the contract, the plaintiffs had from time to time made sales to Henry S. Washburn, which, together with certain charges for work and labor performed for him, amounted in the whole to the sum of eighteen thousand dollars ; and that for this amount notes had been given to the plaintiffs by said Henry, which were duly indorsed either by said Dickinson or Nathan Washburn; and no claim is now made against the defendant on account of these transactions. Between the 23d of November and the 22d day of December next following, the said Henry made various purchases of the plaintiffs to the amount of $1014.72; and they also did, on said 22d of December, and on the 13th of February next following, certain work and labor for him, for which they charged him $216.07. It is the aggregate of these sums, namely, $1230.79, which, not having been paid by said Henry, the plaintiffs now seek to recover of the defendant.
It does not appear whether for this sum any note or notes have been given by said Henry to the plaintiffs; but it does appear from the correspondence between the parties that the defendant had no knowledge that any purchases had been made subsequently to the 22d of November, that he had not been informed or notified thereof by the plaintiffs, or that they expected or desired him to indorse any note or notes given to them therefor by said Henry, or that they had any claim whatever against him on that account, until the 17th day of April next ensuing, which was nearly four months subsequently to the latest day on which any of said purchases had been made. This notice *53cannot be considered as having been given within a reasonable time.' The contract had a direct reference to monthly transactions between the plaintiffs and Henry S. Washburn ; and it would seem, to have become the duty of the former, if they intended to rely upon and hold the guarantors, that they should, so soon as they conveniently might after the expiration of the month, either call upon the guarantors to indorse the notes given for the purchases, or else notify them of the indebtedness which had thereby been created. At any rate, a delay to give the notice for a period of nearly four months was unreasonable under the circumstances of this case, and therefore the plaintiffs cannot after its occurrence charge the defendant with any default in the performance of his promise.
The agreement of the defendant to indorse the notes of Henry S. Washburn cannot be construed into a guaranty of the payment of any indebtedness which might arise from the performance of labor or services in his behalf. Although Washburn testified that he considered such labor the same as a purchase, such is not the proper or common signification of that word; nor does it appear that it had acquired such meaning by a use so general as to justify the assumption that the parties intended or expected that charges for labor performed were to constitute any part of the consideration of the notes which the defendant and Nathan Washburn agreed to indorse for purchases made.
In this view it becomes apparent, upon examination of the accounts, that even if this contract were to be considered an absolute guaranty, Dickinson and Nathan Washburn have in fact indorsed all the notes in respect to which the plaintiffs could have any just or legal claim upon them. The notes given by Henry S. Washburn and indorsed either by Nathan Washburn or by the defendant before the 23d of November included charges for labor to the amount of $500 or $600. Deducting this amount, and also the amount of the note for $500 which the plaintiffs received of said Henry on account of the indebtedness, for which either the defendant or Nathan Washburn was to become responsible, on the giving of the notes according to the terms of the contract, it will appear that they did *54indorse notes to the full extent of their agreement. The whole amount of purchases made, irrespective of the labor performed, did not exceed $18,500; and, deducting the note above men tioned, the balance is $18,000; and for that amount the plaintiffs received and accepted to their own satisfaction the notes of Henry S. Washburn, indorsed by one or the other of the guarantors.
It is only necessary to add, that, although Henry S. Wash-burn testified upon his cross-examination that the plaintiffs were at liberty and had a right to apply the proceeds of said $500 note transferred by him to them just as they pleased, it is apparent from a consideration of the whole testimony that it was in fact transferred to and received by them on account of the particular indebtedness which the defendant agreed to guarantee ; and he has therefore a right, as a surety interested in the transaction, to insist that it should not be otherwise appropriated.
For these reasons, in conformity to the agreement of the parties, the verdict must be set aside and judgment entered for the defendant.